 I)ECISIONS OF NATIONAl. LABOR RELATIONS BOARDKeystone-Seneca Wire Cloth Co. and Charles F.Leese, Jr. Case 4-CA-9318August 20, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn March 7, 1979, Administrative Law Judge Mi-chael O. Miller issued the attached Decision in thisproceeding. Thereafter, the Charging Party filed ex-ceptions and a supporting brief, and Respondent filedcross-exceptions and a brief in answer to the Charg-ing Party's exceptions and in support of its cross-ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs'and has decided to affirm the rulings, findings2 andconclusions3of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint herein be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thiscase was heard in York, Pennsylvania. on December 18.The Charging Party's request for oral argument is hereby denied inas-much as the record and the briefs adequately state the positions of the par-ties.2 The Charging Party and Respondent has excepted to certain credibilityfindings made by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with respectto credibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.We find it unnecessary to pass on the Administrative Law Judge's findingthat there is no probative evidence to establish that Plant Manager Kohr wasaware of employee Leese's protests relating to the purported unsafe operat-ing condition of the press on which Leese was assigned to work at the timeKohr made the decision to discharge Leese. During the meeting betweenLeese and Kohr, Leese said nothing about the safety protest. Rather, he onlyexpressed his desire to be transferred from the punch press back to thegalvanizing line. When Kohr declined to make the transfer. Leese. still with-out mentioning anything concerning safety, refused to work. Thus. even ifKohr was aware of the earlier safety protest, he was justified in his belief thatLeese was not refusing to work because of any concern for safety, but ratherwas seeking to force a transfer. In these circumstances, we find that Respon-dent did not act unlawfully in discharging Leese.1978. upon a charge and amended charge. filed on April 4,1978, and May 30. 1978. respectively, and a complaint is-sued by the Regional Director for Region 4 of the NationalLabor Relations Board, herein the Board, on July 27. 1978.At issue was whether Charles F. Leese. Jr.. an individual,was discharged in violation of Section 8(a)( 1) of the Na-tional Labor Relations Act. herein the Act. because he en-gaged in the protected. concerted activity of protesting un-safe working conditions. The answer, timely filed byKeystone-Seneca Wire Cloth Co.. herein Respondent. de-nied the substantive allegations of the complaint. Respon-dent further contended that the complaint's allegationswere time-barred by the Act's statutory limitations period.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and to cross-exam-ine witnesses, and to argue orally. Briefs, which have beencarefully considered, were filed by the General Counsel andRespondent.Upon the entire record, including my observation of thewitnesses and their demeanor. I make the following:FINDIN(;S ()I FA( II. RSPONDENI'S BUSINESSRespondent is a Pennsylvania corporation engaged in themanufacture and sale of wire mesh products in Hanover,Pennsylvania. The complaint alleges, Respondent admits,and I find and conclude that Respondent is, and has been atall times material herein, an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.Respondent's employees are not represented by any col-lective-bargaining representative, there is no collective-bar-gaining agreement. and there is no union activity involvedin the instant case.n. I l 10lth) ISSUERespondent contends that the complaint herein is barredby Section I0(b) of the Act, which provides in pertinentpart:[T]hat no complaint shall issue based upon any unfairlabor practices occurring more than six months priorto the filing of the charge with the Board ....In support of this contention. Respondent argues that theoriginal charge only made reference to a termination basedupon alleged union activity and it was not until May 30.1978, beyond the 10(b) period, that it was alleged that thesame termination was caused by Leese having engaged inprotected. concerted activity. Respondent contended thatthe two allegations were not so closely related that the ini-tial charge supported the complaint's allegations. Respon-dent's contention is without merit.Contrary to Respondent's assertion in brief. the initialcharge did contain the "catch-all" provision. stating:By these and other acts, the above-named employerhas interfered with, restrained. and coerced employeesin the exercise of the rights guaranteed in Section 7 ofthe Act.244 NLRB No. 62398 K I YS I O)Nt -S N t(A VW IRI () I 11i CO.'his language is sullicient to arrant the inclusion of alls8(at(l) allegation in the cornpltlint. See (i'ew Plhim. Scl( orp.. 183 NRB 968. 974 (1970). ald cases cited therein.Moreover. as the Board stated in Iugentl andl I com i'at'l al -altusc, (o-parlters (1 //I/ a Sunlr'ow ,tmo{lli r N;usinl' h111c.199 NLRB I 120. 1121 (1972):.. an aended charge. although iled more than 6months alter the occurrence of an unltlir labor prac-ice,. will he timnely it' it relates to a unfair labor pr;lc-tice inherent in or connected Aith the original charge.In that case an original charge. alleging violations of' Sec-tion 8(a)(I) and (5) by certain conduct on a iven date atndcontaining at "catch-all" provision. was held sufficient tosupport a complaint allegation that the employer's conducton that date also violated Section 8(a)(2) of the Act. TheBoard further pointed out that even if it deemed the chargenot to be broad enough to support the 8(a)(2) violation, itwould still find the employer's conduct viola tie of Section8(a)( I).In the instant case, the original charge alleged that l.cese'termination violated Section 8(a)(1); that was not chaingedby the amended charge, and that w;as the allegation as itappeared in the complaint. Onl the allegation of motiv;a-tion was amended. Clearly,. the allegation as pleaded in tlecomplaint was inherent in. or connected with. the originalcharge.'Ill. I[tE AIA,.l(it) I'N IAIR IABOR It I(Charles F. I.eese, Jr.. the Charging Party, began workingfor Respondent in November 1974. Shortly after he began.he bid on and was assigned to the galvanizing line. wherecoatings or paint is applied to wire. This job entailed someregular. but not continuous. heavy lilting. In August 1977:Leese sustained an injury to his hack which temporaril>prevented him from working.On October 10 Leese' doctor released him to return towork as of October 12. but specified that he was not to doany manual lifting of over 50 pounds without assistance.Leese turned the doctor's note into Respondent's office andasked to be put back on the galvanizing line. He was. in-stead, given a temporary assignment in the punch press de-partment. tHe was assigned the "rat trap" press, which, asits name implied, is used to cut wire for animal traps. Thework in the punch press department is considered the light-est work in the plant: it is performed from a seated positionand involves much lighter lifting than the galvanizing line.The "rat trap" press is operated by simultaneously press-ing two buttons, causing the die or blade to fall and cutwire which is automatically fed through the press. The two-button system is a safety measure intended to prevent anoperator from having a hand near the blade as it descends.Additionally. all press operators have been directed to nev-er place their hands into the area of the blade.I The Lynn Pacific Corporaion 187 Nt.RB 589. 598 1970). The charge, ofcourse, is not a pleading. "It merely sets in motion the machinery of aninquiry to determine whether a complaint shall issue." Kanw, Milling (Co N.L.R.B., 185 F.2d 413. 415 (t10th Cr. 1950); & MaIthSine ('olpani.Inc.. 162 NLRB 83. 92 (196612 All dales hereinafter are 1977. unless otherwise specifiedI.eeCe IcttifiCd t at. ccasion, 'h. hcIe , Ittld press thebuttonis. the blatC woutld c~cle twice. lie helie.ed that thisa.is 1 detlct rendering the machine danl UgerouI to operate.'On his third da5back at s.ork. L.ese cuiplained to hisforeman, (len linger. about this charalctlerisic of his ma-chline. Linger promised t ae someoneIC take a look at it.but sentl no one.4l)uring tle ¢eck of October 17 I.eeseagainll complained to !inger, requesting that L tiget haves(onileoll check his press oer "becaiuse sonleboid's oingl toget hurt on it, and ..I don't l anlt to get hurt al;in."tngcr bro-ught .t mechanic in ho spent an hour s,orkingon the press. I lo eser. accordilg to I .cee. te problem. ashe percei'sed it. \5as lnot co-rrected.D)uring this samlie period of ime .ese .as esxperiencingsomlle hack pain rom sitting .it thile pilllt IC press a;nd (doingthe turing and tisting required of the 1oh. t reportedthis to I nger and told I:nger hliit he \tiuld he better offback at Ihe g;lla;nili n iig slc hcrl- he sril n hbe salkingrather tlhan sitting.()n ()ctober 4 I.eese went back t his phsician who%rote Ilie t;lo ing note:Mr. Ieese still has back problems requi'iig ontin-ued entfoiceimnt o pre ious Imitiions Of liltinsg.Ilc Ifels hlie would do better hack on hi ,s old m;lchinewith assistance in the hea. lifting.I.eese gave this note to l.arr IFreet. department fltienlan.and asked that he he placed back on the gallatni/er. hIreetold him that Mr. Kohr. the plant manager. was not goingto put him back in that department.'On October 2h. after his press double cs cled flr the thirdltime (and hile he e Aas pulting a hand into the machine. heclaimed). I.eese went to linger. Ieese told nger that hehad nearlI lost his hand a nd w ould not continue to run themachine until it was fixed. linger told him to wait. Some-time la;ter. reet camle and took l.eese to Kohr's office.There. accordilg t I I.eese' teslntimon on direct examina;tion.Kohr told hi I that he ould he perniaienl tl laid iffl be-cause he had been hurt on the job."As Kohr recalled the events. he became involved whenFreet called him requestilg a meeting because Leese wasrefusing to work o(n the punch press. At the meeting ofIheese. Kohr. and the supervisors. according to Kohr. Kohrsaid that he understood that Leese w;as refusing to pertfIrmhis work as it punch press operator. l.eese admitted thatthat was correct and told Kohr that because of his hackinjury and the twisting, turning, and bending inolsed inoperating the punch press. he would be better off workingon the galvanizing line. Kohr told Leese that the punchpress was the lightest possible work the) could give himand. because of his medical restriction, refused to returni w eperienced punch press .oper.tors eilied Ihlt double csclng othe hlaie could he cau:lvd h) n operlator pressing the hultons for t, Ing time4 inger w sr nlt c;lled ;is a i ulllet' reet ils ) not called to lestl',6bn cross-examinillon. t.eese irs t tesitied thatl he told Khr that hewould not sork on the press until It sas fixed Ie subsequtentls ttlied Ih-llhe did not recall whether he and Kohr dtic ullsted Ile punch press Ilc admil-led telling Kohr hat he preferred it, go hack Io the gal anuilng line andheing told hal Respondent wouldd nt ge hilm the .laslst.e lie *ouldrequire to ork here. DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim to galvanizing. Leese refused to return to the punchpress. repeating that he wanted to work on the galvanizingline, with assistance being given him for the lifting required.Kohr again refused to reassign him or to give him the assist-ance he would have needed and finally told Leese that hewas permanently laying him off because of' his refusal toperform his assigned work. Kohr, alone, made the decisionto terminate Leese, and testified that Leese's refusal to workon his assigned machine was the only reason that he wasterminated. Kohr denied that Leese said anything aboutsafety problems on the punch press and denied that anyoneelse had told him that Leese was refusing to operate thepress because of alleged safety problems.7Leese contended that during the 2 weeks he had workedin the punch press department he had discussions with theother employees therein concerning the safety of the equip-ment. He testified that these other employees complainedthat the "rat trap" press was unsafe, that at least one otheremployee was afraid of the machine. and that one employeehad been injured while working on it. Leese's testimony isnot supported by the other employees in that department.Three of the four employees who worked in the punch pressdepartment testified. One recalled Leese saying he did notlike the "rat trap" press, another testified that Leese com-plained about something but she did not recall what, andonly the third recalled Leese complaining that his machinewas unsafe. None of them had complained to him about, orhad discussed with him, any safety problems on the presses.The employee allegedly injured on the "rat trap" press tes-tified that she had been injured on another machine as aresult of her own negligence.The General Counsel contended that Leese was engagedin protected, concerted activity when he refused to work onthe "rat trap" press in protest of its alleged unsafe operatingcondition and that he was discharged because of that pro-test. General Counsel's first contention is well founded. Inprotesting what Leese deemed to be the unsafe operation ofthe "rat trap" press, he was pursuing a matter of legitimateconcern to employees in addition to himself. Leese was notthe only punch press operator; indeed, other employees op-erated that same press on other shifts and other employeeswould be assigned to operate that press when Leese wasreassigned to his original department as he would havebeen upon the elimination of the medical restriction, had henot been terminated first. In such circumstances, it is notmaterial that Leese had not secured the agreement of othersto represent them. See Alleluia Cushion Co., Inc., 221NLRB 999 (1975). As the Board recently stated in Diagnos-tic Center Hospital Corp. of Texas. 228 NLRB 1215. 1217(1977):A correct reading of [Alleluia Cushion] is that activitywill be deemed concerted in nature if it relates to amatter of common concern and this common concernNoting Lesse' omission of any reference to the alleged safety problemwhen he described this conversation on direct examination and the contra-dictions in his testimony between direct and cross-examination. as described,infra I find Kohr to be the more credible witness of the two and I findKohr's description of this meeting to be more accurate than Leese's. I rely onit herein.will be found with respect to violations of a safety stat-ute which created a general hazard for employees.See also Air Surreo Corporation. 229 NLRB 1064 (1977):Dawson Cabinet Company. Inc., 228 NLRB 290 (1977). andPink Moody, Inc.. 237 NLRB 39 (1978). which contains anexcellent discussion of the earlier cases.Moreover, while it may be argued that any safety viola-tion involves state or federal safety statutes, the direct in-volvement of such a statute or a complaint to a state orfederal agency is not a prerequisite to a finding of concertedactivity. See AAron General Medical ('enter, 232 NI.RB 920(1977).Respondent contended that the Board should require"objective. ascertainable evidence supporting [the] claim ofunsafe working conditions" as a prerequisite to a finding ofprotected, concerted activity. This position has been consis-tently rejected by the Board and the courts. See, for exam-ple. N.L.R.B. v. Was.hington A luntintnl Conpan',. rnc., 370U.S. 9. 16 (1962); N.L.R.B. .Ben Pekin Copany, 452F.2d 205. 206 (7th Cir. 1971): N'.L. R. B. v. Inleroro Co,-tractors, ,c1.. 388 F.2d 495. 500 (2d Cir. 1967): and Young.s-town Sheet atnd Tube Cotnpanv, 235 NLRB 572 (1978). Asnoted in the latter case. "the claim does not have to bemeritorious to be protected, merely 'reasonable' ..." Inthe absence of any testimony by either Leese's foremian.Unger, or the mechanic assigned by Unger to work on the"rat trap" press, concerning the operation or condition ofthe press, and with evidence that the machine could doublecycle and that employees were directed to keep their handsout of the machine, it cannot be said that Leese's complaintwas not reasonable. The Board's policy is clearly a wiseone. It is in the interest of' employees and employers alikethat concerns such as potential safety problems be broughtto light: a requirement that a complaint be meritorious inorder to be protected would discourage such concerns frombeing surfaced. Moreover. the employer is not without re-course in the face of' such protected activity: while he can-not discharge employees so engaged. he is not precludedfrom treating them as economic strikers, subject to replace-ment.?It does not follow from the foregoing, however, thatLeese's discharge violated the Act. The decision to termi-nate Leese was made by Kohr. alone, and there is no proba-tive evidence to establish that Kohr was aware of Leese'sprotected protest at the time he made his decision.' At thetime he made his decision, Kohr was faced with a situationof an employee who appeared to be refusing to work on hisassigned machine in order to force a transfer back to aI The case cited by Respondent. Gaewv Coal (5, unired ; Mir Worlvcriof America. 414 U.S. 368 (1974). is inapposile. That case dealt with a ques-tion involving the application of Section 502 of the Act. That section pro-vides a limited exception to contractual no-strike obligatilns for work stop-pages caused by "abnormally dangerous conditions flir work" and does notdeal with the question of whether work stoppages are "protected concertedactivity" in the absence of a contract.9 While it might b e inlerred ihat Unger would have reported the nature o oL.eese's protest to Freet and furher inferred that Freet wiould have repeatedit to Kohr. such a piling of one inference on another is impermissible. SeeDiagostic Center Horpital. qpira at 1216. Moreover, an interence that Ungerwould have reported that Leese was seeking to return to the galvanizing lineby refusing to work on the "rat trap" press is equall warranted from theevents herein.400 KEYSTONE-SENECA WIRE 'I.OTH CO.preferred job. Ilis entire conversation with eese precedingthe decision to discharge him lead onl tlo such a conclu-sion: Leese did not complain to Kohr of the alleged danger-ous condition of his machine. Rather, he spoke only of hispreference for the galvanizing line.Knowledge of the protected. concerted activity is essen-tial to a finding that such activity motivated the discharge.Diagnostic (enter Hospital. sprla, at 1216. There being noprobative evidence that Kohr. who was solely responsiblefor the decision to discharge Leese, possessed such knowl-edge. I must find that the burden of proof required of theGeneral Counsel has not been met.CoN( I.usioNs O[ L\wI. Respondeni LN an employei engaged in commercewithin the meaning of Section 2(6) and (7} of the Act.2. Respondent has not engaged in the unfair labor prac-tice alleged in the complaint.On the foregoing Facts and conclusions. I make the fol-lowing recommended:ORI)ER'"The complaint in this matter is hereby dismissed in itsentirety.;0 In the eent no exceptions are filed as prov ided b Sec. 102.46 of theRules and Regulations of' the National Labor Relations Board. the findings.conclusions. and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations be adopted b the Board and become itsfindings. conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.401